Citation Nr: 1640800	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  08-10 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to nonservice-connected pension benefits prior to March 1, 2011.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and S. P.



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968. 

These matters come before the Board on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2010, the Veteran had a videoconference hearing with a Veterans Law Judge (VLJ), who has since retired from the Board.  Inasmuch as the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, the Veteran was offered an opportunity to have another hearing before a VLJ who would participate in the decision.  However, in February 2012, the Veteran declined that offer and requested that his case be considered based on the evidence of record. 

In October 2010 and October 2012, the Board remanded these matters for additional development and readjudication.

In March 2013, the RO awarded the Veteran nonservice-connected pension benefits, effective from March 1, 2011.  

In a February 2014 decision, the Board denied the Veteran's claims of entitlement to service connection for a psychiatric disorder and entitlement to nonservice-connected pension benefits prior to March 1, 2011.  The Veteran appealed that decision to the Court.  In October 2014, the Court issued an order vacating the February 2014 Board decision and remanding the matter for readjudication consistent with the instructions outlined in an October 2014 Joint Motion by the parties (Joint Motion).

In June 2015, the Board remanded these matters for additional development and readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the electronic claims file reveals that further development on the issues of entitlement to service connection for a psychiatric disorder, to include PTSD, and entitlement to nonservice-connected pension benefits prior to March 1, 2011, is warranted.

As an initial matter, the record reflects the Veteran failed to report for a scheduled VA psychiatric examination in May 2011.  The record did not include VA correspondence informing the Veteran of the specific date and time of the May 2011 VA psychiatric examination and the Veteran has asserted that he did not remember being informed of the date and time of the examination.  He has also indicated that he would have attended the examination if he had been informed of it.

In the June 2015 Board remand, pursuant to the October 2014 Joint Motion, the AOJ was instructed to reschedule the Veteran for a VA psychiatric examination and make sure that he as well as his attorney were properly notified of the date and time of the examination.

Evidence of record revealed that the Veteran failed to report for his VA psychiatric examination on February 23, 2016.  Despite explicit instructions in the June 2015 Board remand, the record again did not include VA correspondence informing the Veteran and his attorney of the specific date and time of the scheduled February 2016 VA psychiatric examination.  Instead, evidence of record simply included general VA correspondence dated earlier in February 2016, informing the Veteran and his attorney that the nearest VA medical facility would schedule the Veteran for an examination in connection with his claim and that the VA medical facility would notify him of the date, time, and place of the examination.

Under these circumstances, the Board cannot ascertain whether the Veteran and his attorney were adequately notified of the date and time of VA psychiatric examination scheduled in February 2016.  As such, there has not been substantial compliance with the Board's June 2015 remand instructions to afford the Veteran an examination.  On remand, the AOJ should reschedule the Veteran for a VA psychiatric examination on remand and make sure that he and his attorney are properly notified of the date, time, and place of the examination at their current mailing addresses.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the June 2015 Board remand, pursuant to the October 2014 Joint Motion, the AOJ was also instructed to reschedule the Veteran for a VA examination to retrospectively assess whether he was permanently and totally disabled prior to March 1, 2011.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

In multiple April 2016 VA examination reports, the same VA examiner indicated that the Veteran's diabetes mellitus and bilateral knee degenerative arthritis impacted his ability to work.  It was noted that diabetic neuropathy of the feet made it harder to feel steps on a step ladder, which might cause him to stumble or fall.  The examiner did comment that the Veteran's diabetes mellitus and bilateral knee degenerative arthritis should not prevent him from seeking gainful sedentary employment.  The examiner highlighted that the Veteran most likely physically could not handle any repetitive bending or lifting and prolonged standing or walking.  The examiner also noted the Veteran's reports of taking narcotic pain medication for his bilateral knee degenerative arthritis, indicating that it may affect his cognitive ability along with safety precaution with concerns to employment.  It was further noted that the Veteran's diagnosed hypertension and dyspepsia did not prevent him from seeking gainful employment.

In an April 2016 VA medical opinion, the same VA examiner reported that he could not determine if any other disabilities rendered the Veteran unable to sustain gainful employment.  It was noted that the Veteran discussed a strong history of behavior health related problems that started in service and continued after, but had not had his VA psychiatric evaluation yet.  The examiner commented that the Veteran's other medical disabilities and employment capabilities were noted in the April 2016 VA examination reports but that he did not have a good grasp of all the Veteran's medical problems due to of lack of recent updated medical history on file with any updated medication list.

The Board has determined that the VA examiner did not clearly focus his analysis on the time period prior to March 1, 2011, and did not have potentially pertinent findings from the unfulfilled VA psychiatric examination to consider.  Based on the foregoing, the April 2016 VA examination reports and medical opinion are deemed inadequate as well as unresponsive to the Board's June 2015 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  

On remand, the AOJ should schedule the Veteran for an additional VA examination and medical opinion to retrospectively ascertain whether he was permanently and totally disabled prior to March 1, 2011, and make sure that he and his attorney are properly notified of the date, time, and place of the examination at their current mailing addresses.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims that has not already been associated with the record.  

All attempts to secure this evidence must be documented in the record by the AOJ.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the AOJ must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the AOJ is unable to secure any of the identified records, the AOJ must notify the Veteran and his attorney and (a) identify the information the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain that information; (c) describe any further action to be taken by the AOJ with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.

2.  Schedule the Veteran for a psychiatric examination to determine whether he has a diagnosis of a psychiatric disorder, and, if so, the etiology of any psychiatric disorder diagnosed. 

Notice of the scheduled VA examination from the VA medical facility to the Veteran containing the DATE, TIME, and PLACE of the scheduled VA examination for this claim must be sent to both the Veteran and his attorney at their respective current mailing addresses.  Copies of the examination notification letters (containing the DATE, TIME, and PLACE of the scheduled examination) sent to the Veteran and his attorney must be placed in the electronic claims file prior to its return to the Board.  The AOJ is further reminded that the general letter sent by VA to the Veteran notifying him that the nearest VA medical facility will schedule him for an examination in connection with his claim and that the VA medical facility will notify him of the date, time, and place of the examination DOES NOT SATISFY THIS REMAND DIRECTIVE.

The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and the findings should be reported in detail. 

The examiner must identify all current chronic psychiatric disorder diagnoses.  The examiner should then specifically respond to the following questions:

(a)  Does the Veteran have a diagnosis of PTSD under DSM V?

(b)  If the answer to (a) is yes, then is it at least as likely as not (50 percent probability or greater) that PTSD is related to any incident of military service?

(c)  For any other psychiatric diagnoses, is it at least as likely as not (50 percent probability or greater) that any chronic psychiatric disorder is causally or etiologically related to the Veteran's active service?

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

3.  Thereafter, schedule the Veteran for a VA examination to determine whether he was permanently and totally disabled prior to March 1, 2011.  

Notice of the scheduled VA examination from the VA medical facility to the Veteran containing the DATE, TIME, and PLACE of the scheduled VA examination for this claim must be sent to both the Veteran and his attorney at their respective current mailing addresses.  Copies of the examination notification letters (containing the DATE, TIME, and PLACE of the scheduled examination) sent to the Veteran and his attorney must be placed in the electronic claims file prior to its return to the Board.  The AOJ is further reminded that the general letter sent by VA to the Veteran notifying him that the nearest VA medical facility will schedule him for an examination in connection with his claim and that the VA medical facility will notify him of the date, time, and place of the examination DOES NOT SATISFY THIS REMAND DIRECTIVE.

The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and the findings should be reported in detail. 

The examiner should list all diagnoses and provide objective findings regarding the level of impairment and permanence of each disability prior to March 1, 2011. 

The examiner should provide an opinion as to how each disability impacted the Veteran's ability to pursue substantially gainful employment prior to March 1, 2011. Specifically, the examiner should indicate whether, prior to March 1, 2011, the Veteran was (1) unemployable as a result of disability reasonably certain to continue throughout his lifetime; or (2) permanently disabled so as to render it impossible for the average person to follow a substantially gainful occupation. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

4.  After the development requested has been completed, the AOJ must review any examination report (or if the Veteran fails to report, the notice letter from the VA medical facility to the Veteran and his attorney) to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the April 2016 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

